         Case 2:17-cr-00106-KJD-NJK Document 10 Filed 06/09/21 Page 1 of 2
Form 12 - Travel
D/NV Form
Rev. June 2014



                                  United States District Court
                                              for
                                    the District of Nevada

                            REQUEST FOR TRAVEL OUTSIDE
                           THE CONTIGUOUS UNITED STATES


Name of Offender: Ramiro Flores

Case Number: 2:17CR00106

Name of Sentencing Judicial Officer: Honorable Edward J. Lodge

Date of Original Sentence: June 29, 2009

Original Offense: Conspiracy to Distribute Methamphetamine; Conspiracy to Launder
Money; Drug Forfeiture; Money Laundry Forfeiture

Original Sentence: 150 Months prison, followed by 60 Months TSR.

Date Supervision Commenced: March 17, 2017

Date Jurisdiction Transferred to District of Nevada: March 17, 2017

Name of Assigned Judicial Officer: Honorable Kent J. Dawson

                                           SUMMARY

Mr. Flores is requesting permission to travel to Zacatecas, Mexico from June 15, 2021 to July 3,
2021. The purpose of the trip is for Mr. Flores to visit his brother, Gabriel Flores who is ill with
Alzheimer’s and dementia. Mr. Flores will be staying at his brother’s residence, which is located
at El Pardillo Segundo, Fresnillo, Zacatecas, Mexico.

If approved, Mr. Flores will fly to Mexico. Mr. Flores is covering the costs of his airfare and
incidentals from his Social Security benefits.

Currently, Mr. Flores is compliant with his conditions of supervision. The Probation Office
respectfully requests that Mr. Flores be permitted to travel to Mexico on the requested dates. Mr.
Flores is aware that if the Court does not authorize his travel, he must remain in the United States
until he satisfactorily completes his term of supervision.
         Case 2:17-cr-00106-KJD-NJK Document 10 Filed 06/09/21 Page 2 of 2

                                  RE: Ramiro Flores
Form 12 - Travel
D/NV Form
Rev. June 2014
                                                    Respectfully submitted,
                                                                         Digitally signed by
                                                                         Gabriella Mitchell
                                                                         Date: 2021.06.09
                                                                         09:05:31 -07'00'
                                                    ______________________________
                                                    Gabriella Mitchell
                                                    United States Probation Officer Assistant

Approved:
                   Amberleigh Barajas
                   2021.06.08 17:01:38
                   -07'00'
__________________________________________
Todd J. Fredlund
Supervisory United States Probation Officer



THE COURT ORDERS


☐
X        Requested Travel is Approved

☐        Requested Travel is Denied

☐        Other




                                              _____________________________
                                              Signature of Judicial Officer
                                               June 9, 2021
                                              _____________________________
                                              Date
